      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 1 of 29



            IN THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

IN THE MATTER OF THE
FORENSIC DIGITAL
EXAMINATION OF THE
CELLULAR TELEPHONE(S)                 Case No. _ _ _ _ _ _ __
AND ELECTRONIC DEVICE
UTILIZED BY TONY ORTIZ
AND VERONICA YANKA
CURRENTLY LOCATED IN
MISSOULA, MONTANA.




                      AFFIDAVIT IN SUPPORT

           OF AN APPLICATION FOR A SEARCH WARRANT

      I , Kevin Evans, being first duly sworn, hereby depose and state as

follows:

            INTRODUCTION AND AGENT BACKGROUND

      a.     This Affidavit is made in support of a search warrant for

evidence, fruits, and instrumentalities of (a) conspiracy to possess with

intent to distribute methamphetamine and possession with intent to

distribute over 500 grams of methamphetamine, in violation of 21 U.S.C

§§ 846 and 841(a)(l), as those items are set forth in Attachment B, of
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 2 of 29



the following electronic devices, which are further described in

Attachment A-1 , A-2, A-3 and A-4, and are hereafter referred to as the

"SUBJECT ELECTRONIC DEVICES."

  a . One black Motorola cell phone with white cloud like sticker on the

     back,   type   M373B,     Sprint    Service,   SIM    card   number:

     89011203000071437566, cellular number: 916-891-8379, utilized

     by Tony ORTIZ. This cellular telephone is further described as

     Exhibit N-2 in DEA case file RM-19-0088, hereinafter referred to

     as (EXHIBIT N-2). On 07-25-2019, your affiant seized EXHIBIT

     N-2 from the center console of the rental vehicle in which Tony

     ORTIZ was a passenger. A prior search of the vehicle yielded

     approximately 2 pounds of methamphetamine concealed inside

     chip bags. See Attachment A-1 .

   b. One i-phone with a glittery case, T-Mobile service provider, SIM

     card number: 8901260911796762114108648, cellular number:

     415-299-9660, utilized by Veronica YANKA.               This cellular

     telephone is further described as Exhibit N-3 in DEA case file RM-

     19-0088, hereinafter referred to as (EXHIBIT N-3). On 07-25-

     2019, your affiant seized EXHIBIT N-3 from the driver's door



                                     2
   Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 3 of 29



  pocket of the rental vehicle in which Veronica YANKA was the

  driver.    A prior search of the vehicle yielded approximately 2

  pounds of methamphetamine concealed inside chip bags.              See

  Attachment A-2.

c. One Samsung tablet with silver colored back, serial number:

  R52Ml04AJFV.       Veronica YANKA admitted post Miranda this

  device belonged to her and was utilized for "work" purposes. It is

  currently unknown if this device is capable of receiving cellular

  calls. This electronic device is further described as Exhibit N-4 in

  DEA case file RM-19-0088, hereinafter referred to as (EXHIBIT

  N-4).     On 07-25-2019, your affiant seized EXHIBIT N-4 from

  inside a black bag on the backseat of the rental vehicle in which

  Veronica YANKA was the driver. A prior search of the vehicle

  yielded approximately 2 pounds of methamphetamine concealed

  inside chip bags. See Attachment A-3

d. One black LG cell phone, T-Mobile service provider, IMEI number:

  359584090893009, SIM card number: 8901260072942768792F,

  cellular number currently unknown. Veronica YANKA admitted

  post Miranda this device belonged to her and was utilized for



                                  3
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 4 of 29



     "work" purposes. This electronic device is further described as

     Exhibit N-5 in DEA case file RM-19-0088, hereinafter referred to

     as (EXHIBIT N-5). On 07-25-2019, your affiant seized EXHIBIT

     N-5 from inside a black bag on the backseat of the rental vehicle

     in which Veronica YANKA was the driver. A prior search of the

     vehicle yielded approximately 2 pounds of methamphetamine

     concealed inside chip bags. See Attachment A-4.

  e. The SUBJECT ELECTRONIC DEVICES are currently in DEA

     custody in Missoula, Montana.

     b.      The affiant has probable cause to believe the SUBJECT

ELECTRONIC DEVICES are currently being used to transport and

distribute    controlled   substances,   namely,   but   not   limited   to,

methamphetamine. As previously stated, the SUBJECT ELECTRONIC

DEVICES were seized from inside the rental car in which Veronica

YANKA was identified as the driver and Tony ORTIZ was identified as

the passenger. A search of the vehicle yielded approximately 2 pounds

of methamphetamine. Following arrest, ORTIZ admitted post Miranda

the drugs belonged to him. Prior to the search, a DEA investigation

revealed members of the drug distribution conspiracy directed the



                                     4
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 5 of 29



purported drug recipient/buyer's agent in Missoula (actually a DEA

Source of Information) to contact the occupants of the load car

(subsequently identified as ORTIZ and YANKA) by calling cellular

numbers associated with EXHIBIT N-2 and EXHIBIT N-3.                    Since

EXHIBIT N-4 and EXHIBIT N-5 were also seized from inside the rental

car (load car), your affiant believes these electronic devices may also

have been used to further the drug distribution conspiracy and contain

digital forensic evidence related to the crime.

     c.    A criminal history query revealed 1n 2018, ORTIZ was

convicted of felony manufacture of a controlled substance and felony

causing fire of inhabited structure/property.      In 2010, YANKA was

convicted of misdemeanor petty theft.

     d.    I am a Special Agent with the United States Drug

Enforcement Administration (DEA), duly appointed according to the

law and acting as such.      In 2002, I entered the DEA Basic Agent

Training Academy in Quantico, Virginia. I am currently assigned to the

Missoula, Montana Office. As a DEA Special Agent, I have participated

in numerous complex investigations.        I am familiar with and have

participated in all of the normal methods of investigation, including, but



                                     5
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 6 of 29



not limited to: visual surveillance, questioning of witnesses, the use of

search and arrest warrants, the use of informants, the use of pen

registers, the utilization of undercover agents, the use of Grand Jury,

and the use of court authorized wire and electronic intercepts. I have

conducted or assisted with investigations relative to the manufacture,

smuggling, and distribution of controlled substances. Additionally, I

have consulted with other agents who have been involved in similar

investigations.    As a result of my training and experience, I can

recognize controlled substances, as well as paraphernalia used for

ingesting,    distributing,   manufacturing,      and    storing   controlled

substances. I can also recognize conduct commonly engaged in by drug

traffickers. I am familiar with all aspects of this investigation.

     e.      The purpose of applying for this warrant is to seize evidence,

more particularly described in Attachment B, of violations of 21 U .S.C.

§§ 841 and 846, that is, possession with intent to distribute and/or

distribution of over 500 grams of methamphetamine, conspiracy to

possess with the intent to distribute methamphetamine.

     f.      Based on the facts set forth in this affidavit, there is

probable cause to believe that violations of 21 U.S.C. §§ 841 and 846



                                       6
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 7 of 29



have been committed by ORTIZ, YANKA and other co-conspirators.

There is also probable cause to believe the information described in

Attachment B will constitute evidence of these criminal violations, and

will lead to the identification of individuals who are engaged in the

commission of these offenses and/or other locations wherein additional

evidence may be uncovered.

                 INITIATION OF INVESTIGATION


     g.    The facts and information contained in this affidavit are

based upon my training and experience, participation in this drug

investigation, personal knowledge, and observations during the course

of this investigation, as well as the observations of other agents/officers

involved in this investigation and other investigations which involved

the same individuals. All observations not personally made by me were

relayed to me by the individuals who made them or were conveyed to

me by my review of records, documents, and other physical evidence

obtained during the course of this investigation. This affidavit contains
                    0



information necessary to support a determination of probable cause and

is not intended to include each and every fact and matter observed by

me or known to the government.


                                     7
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 8 of 29



     h.    On July 14, 2019, your affiant received information from a

DEA Source of Information (hereinafter referred to as SOI) indicating a

known multi-pound drug distributor currently the target of another

DEA investigation (hereinafter referred to as TARGET) was in the

process of sending approximately two (2) pounds of methamphetamine

from the area of Sacramento, California to Missoula, Montana for

purposes of distribution.

     1.     According to the SOI, multiple weeks beforehand TARGET

solicited the SOi's assistance in locating a methamphetamine buyer in

Missoula. Over the course .o f continued negotiations, the SOI acted as a

broker/middleman for a prospective buyer in Missoula for two (2)

pounds of methamphetamine to be supplied by TARGET on or about

July 15, 2019. The SOI did not believe TARGET was planning to

deliver the methamphetamine himself. Rather, TARGET utilized

another individual known by the moniker "GHOST'' (FNU LNU) to

arrange the courier/driver (subsequently identified as ORTIZ) and

transport vehicle (rental car bearing CA plate 8EHY700) to

deliver/transport the methamphetamine to Missoula.




                                     8
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 9 of 29



     J.    On July 15, 2019 (while the load car was still in route to

Missoula), the SOI asked TARGET for a phone number to contact the

occupants of the load car so arrangements could be made regarding

where/when to meet, etc. (to consummate the proposed transaction). In

response, TARGET sent the SOI a message, "My dude (suspected to be

GHOST) sent his brother-in-law (believed to be ORTIZ as courier) so I

just been communicating with my gut (sic) and he been giving me

updates ... His name is Robert (suspected alias name), 916-891-8379

(EXHIBIT N-2). [This is the same cellular telephone number given by

Tony ORTIZ following a traffic stop later in the day]. The SOI

attempted to call this number but it was not answered.

     k.    Afterward, the SOI sent a message to TARGET complaining

"Robert" would not answer and asked if it was the correct number? In

response, TARGET sent a return message indicating his guy "GHOST"

gave him the number and repeated the load car was in Idaho 4 hours

ago and should be arriving in Missoula in a short time.

     1.    After additional time, TARGET sent a message to the SOI

requesting he/she call another number in an effort to contact the

occupants of the load car, 415-299-9660 (EXHIBIT N-3). [This is the



                                    9
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 10 of 29



same cellular telephone number given by Veronica YANKA following a

traffic stop later in the day]. The SOI attempted to call this number but

it was similarly not answered.

     m.    A short time later, TARGET sent the SOI a screen shot of

communication between himself (TARGET) and GHOST wherein

TARGET said the SOI was unable to contact "them" (at that time it was

unknown to law enforcement if the occupant of the load car had 2

cellular telephones or if there were 2 or more occupants each having a

phone). GHOST replied, "They have no reception. But on snap chat it

shows there location. They still on the road." TARGET asked, "How

much longer". GHOST wrote, "There almost in montana ... Bro jus tell

(pronoun referencing the SOI) they coming... jus have the dude ready

with money.. ". Due to this message regarding snap chat, your affiant

believes the members of the drug conspiracy were utilizing multiple

means (based on cellular and/or internet signals) to communicate via

SUBJECT ELECTRONIC DEVICES.

     n.    At approximately 6:19 p.m., your affiant overheard a

conversation between the SOI and ORTIZ (who utilized EXHIBIT N-2)

via a 3-way call. ORTIZ said he arrived in Missoula and was currently



                                     10
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 11 of 29



at a local restaurant. Surveillance agents went to the restaurant and

spotted a rental vehicle in the parking lot. A male and female

(subsequently identified as ORTIZ and YANKA) exited the restaurant

and got into the rental car. A short time later, the rental vehicle drove

across the street and entered a gas station. While ORTIZ was standing

outside the vehicle, the SOI placed another call to ORTIZ as your

affiant listened via 3-way calling. At that time, your affiant was able to

dete.r mine ORTIZ was the party speaking with the SOI. The subject

matter of this call regarded details of the proposed transaction such as

where to meet and whether or not SOI's prospective buyer was ready to

go, etc. At that time, your affiant observed YANKA was in close

proximity to ORTIZ and within earshot of the conversation but could

not be heard speaking in the background.

     o.    Surveillance agents continued to follow the vehicle and a

traffic stop was eventually conducted during the early evening. A

search of the vehicle (under the Carroll Doctrine, see infra) yielded

approximately two (2) pounds of methamphetamine concealed inside

sealed bags of chips. This traffic stop and subsequent search was based

upon probable cause to believe there were 2 pounds of ·



                                     11
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 12 of 29



methamphetamine in the vehicle (based upon communications between

the SOI, TARGET, GHOST and directly with ORTIZ).

     p.    The driver of the Corolla was determined to be Veronica

YANKA. A criminal history query revealed she was convicted in 2010

for misdemeanor petty theft. The passenger was determined to be Tony

ORTIZ. A criminal history query revealed on 01-31-2018, ORTIZ was

convicted of: (1) felony Manufacture/ETC Controlled Substance in

violation of California Health and Safety Code (H&S) §11379.6(A); and

(2) felony Ca using Fire of Inhabited Structure/Prop in violation of

California Penal Code §452(B). ORTIZ was sentenced to 365 days jail

and 5 years probation.

     q.    Both ORTIZ and YANKA were asked to exit the vehicle and

a cursory pat-down for weapons under the Terry exception was

conducted for officer's safety. Each individual was separated, seated on

the ground and interviewed in regard to the purpose of their travel.

     r.    Your affiant briefly interviewed YANKA who explained the

pair traveled to Montana from the San Francisco, CA area for the

purpose of visiting family members of her boyfriend (ORTIZ). YANKA

stated there were no drugs or contraband inside the vehicle.



                                     12
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 13 of 29



     s.    Your affiant also interviewed ORTIZ who explained he was

currently on probation out of California following a felony conviction for

possession of a firearm. ORTIZ denied there were any firearms in the

vehicle and gave consent to search the vehicle. ORTIZ was asked where

they were coming from (origin). In response, ORTIZ said they left San

Francisco, CA and drove 16 hours non-stop to Missoula. ORTIZ

clarified YANKA did all the driving since his driver's license was

suspended due to "tickets." When asked his address, ORTIZ said 64

Daly Street in San Francisco (YANKA admitted a short time later that

ORTIZ lived with her at 260 San Marco Ave, Apt 45, San Bruno,

CA). ORTIZ further stated he lived in Sacramento up until a "few"

months ago when he moved to San Francisco. ORTIZ said the

purpose of their visit to Montana was to visit his sister and brother-in-

law who lived in Lolo. ORTIZ said he did not know their address but it

was stored in his cell phone which was getting poor service in

Montana. ORTIZ said the number to his cell phone was 916-891-8379

(EXHIBIT N-2).

     t.    At approximately 10:00 p.m., a search of the vehicle was

initiated based upon probable cause to believe methamphetamine was



                                     13
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 14 of 29



in the vehicle and the automobile exception to the search warrant

requirement pursuant to the Carroll Doctrine. This search yielded

approximately 2 pounds (1037.1 gross grams) of substance which field

tested positive for methamphetamine (lab results pending). The

methamphetamine was concealed inside sealed chip bags located on the

rear floorboard and trunk area. A small baggie of marijuana was also

seized from the glove box. EXHIBIT N-2 was seized from the center

console of the vehicle. EXHIBIT N-3 was seized from the pocket in the

driver's door. EXHIBIT N-4 and EXHIBIT N-5 were both seized from

inside a black bag on the rear seat.

     u.    Both ORTIZ and YANKA were read their post-arrest rights.

ORTIZ admitted all the drugs belonged to him and YANKA had nothing

to do with transporting the methamphetamine. ORTIZ further

admitted the previous explanation of visiting his sister and brother-in-

law was a lie and fabricated. ORTIZ thereafter refused to answer any

further questions in regard to his ultimate destination, origin, other

trips, compensation or who sent him on the trip. YANKA repeated the

purpose of their trip was to visit family in Montana. YANKA said her

cell phone number was 415-299-9660 (EXHIBIT N-3) and claimed



                                       14
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 15 of 29



ownership of EXHIBIT N-3 as her personal cell phone and further

identified EXHIBIT(s) N-4 and N-5 as her "work" phones. YANKA also

said EXHIBIT N-2 belonged to ORTIZ.

     v.    Both ORTIZ and YANKA were detained at the Missoula

County Dete ntion Facility.

     w.    On July 17, 2019, YANKA was released pending further

investigation.   ORTIZ was arrested on a Federal Complaint and

remanded to the custody of the United States Marshall Service.


 EVIDENCE OF CRIMES LIKELY TO BE FOUND ON SUBJECT

                       ELECTRONIC DEVICES

     x.    As a result of my law enforcement training and experience in

drug trafficking and money laundering investigations, I have developed

a detailed understanding of conspiracies and related illegal activities by

criminal drug trafficking organizations and their associates.            Such

understanding is detailed in the following paragraphs.

     y.    Drug trafficking conspiracies and the distribution of

controlled substances are frequently continuing criminal enterprises

which span over months, and often, years. Drug traffickers who have




                                     15
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 16 of 29



access to multi-pound quantities of controlled substances typically will

obtain and distribute controlled substances on a regular basis.

      z.      Based on my training and experience drug traffickers

commonly maintain those items described in ATTACHMENT B,

including records relating to distribution of controlled substances.

      aa.     Based on my training and experience executing search

warrants, drug traffickers distribute multiple types of controlled

substances      including,   but    not    limited   to,    manJuana,   cocaine,

methamphetamine, heroin, and prescription pills. During the execution

of search warrants your Affiant has located numerous types of

controlled substances at the same search warrant location.

     TRAINING AND EXPERIENCE ON DIGITAL DEVICES

     bb.      As used herein, the term "digital device" includes any

electronic system or device capable of storing and/or processing data in

digital     form,   including:     Central     Processing    Units   (CPU's   or

"computers"); laptop or notebook computers; personal digital assistants;

USB hard drives or "jump drives" intended for removable media; digital

camera or removable media storage cards; external hard disk drives,




                                          16
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 17 of 29



cellular telephones, GPS devices, compact disks (CD, DVD, and Blu-

Ray); and security devices.

     cc.   Based on my knowledge, training, and experience, as well as

information related to me by Agents and others involved in the forensic

examination of digital devices, I know that data in digital form can be

stored on a variety of digital devices and that during the search of the

premises it is not always possible to search digital devices for digital

data for a number of reasons, including the following:

              a. Searching digital devices can be a highly technical

                 process that requires specific expertise and specialized

                 equipment. There are so many types of digital devices

                 and software in use today that it is impossible to bring

                 to the search site all of the necessary technical

                 manuals and specialized equipment necessary to

                 conduct a thorough search. In addition, it may also be

                 necessary to consult with specially trained personnel

                 who have specific expertise in the type of digital device,

                 software application or operating system that is being

                 searched.



                                     17
Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 18 of 29



        b. Digital data is particularly vulnerable to inadvertent or

           intentional modification or destruction.        Searching

           digital devices can require the use of precise, scientific

           procedures that are designed to maintain the integrity

           of digital data and to recover "hidden," erased,

           compressed, encrypted or password-protected data. As

           a result, a controlled environment, such as a law

           enforcement laboratory or similar facility, is essential

           to conducting a complete and accurate analysis of data

           stored on digital devices.

        c. The volume of data stored on many digital devices will

           typically be so large that it will be highly impractical to

           search for data during the execution of the physical

           search of the premises. A single megabyte of storage

           space is the equivalent of 500 double-spaced pages of

           text.   A single gigabyte of storage space, or 1,000

           megabytes, is the equivalent of 500,000 double-spaced

           pages of text. Storage devices capable of storing 500

           gigabytes (GB) of data are now commonplace in



                               18
Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 19 of 29



           desktop     computers.      Consequently,     each      non-

           networked, desktop computer found during a search

           could contain the equivalent of 240 million pages of

           data, that, if printed out, would completely fill three 35'

           x 35' x 10' rooms to the ceiling. Further, a 500 GB

           drive could contain as many as approximately 450 full-

           length movies or 450,000 songs.

        d. Electronic files or remnants of such files can be

           recovered months or even years after they have been

           downloaded onto a hard drive, deleted or viewed via

           the Internet. Electronic files saved to a hard drive can

           be stored for years with little or no cost. Even when

           such files have been deleted, they can be recovered

           months or years later using readily-available forensics

           tools.    Normally, when a person deletes a file on a

           computer, the data contained in the file does not

           actually disappear; rather, that data remains on the

           hard drive until it is overwritten by new data.

           Therefore, deleted files, or remnants of deleted files,



                               19
Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 20 of 29



           may reside in free space or slack space, i.e., space on

           the hard drive that is not allocated to an active file or

           that is unused after a file has been allocated to a set

           block of storage space for long periods of time before
     0


           they are overwritten.       In addition, a computer's

           operating system may also keep a record of deleted

           data in a swap or recovery file. Similarly, files that

           have been viewed via the Internet are automatically

           downloaded into a temporary Internet directory or

           cache. The browser typically maintains a fixed amount

           of hard drive space devoted to these files, and the files

           are only overwritten as they are replaced with more

           recently viewed Internet pages.      Thus, the ability to

           retrieve residue of an electronic file from a hard drive

           depends less on when the file was downloaded or

           viewed than on a particular user's operating system,

           storage capacity, and computer habits.        Recovery of

           residue of electronic files from a hard drive requires




                              20
Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 21 of 29



           specialized    tools        and     a    controlled    laboratory

           environment.

        e. Although some of the records called for by this warrant

           might be found          in the form           of user-generated

           documents (such as word processor, picture, and movie

           files), digital devices can contain other forms of

           electronic evidence as well.            In particular, records of

           how a digital device has been used, what it has been

           used for, who has used it, and who has been

           responsible    for     creating or        maintaining records,

           documents, programs,              applications   and   materials

           contained on the digital devices are, as described

           further in the attachments, called for by this warrant.

           Those records will not always be found in digital data

           that is neatly segregable from the hard drive image as

           a whole. Digital data on the hard drive not currently

           associated with any file can provide evidence of a file

           that was once on the hard drive but has since been

           deleted or edited, or of a deleted portion of a file (such



                                  21
Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 22 of 29



           as a paragraph that has been deleted from a word

           processing file). Virtual memory paging systems can

           leave digital data on the hard drive that show what

           tasks and processes on the computer were recently

           used.    Web browsers, e-mail programs, and chat

           programs store configuration data on the hard drive

           that can reveal information such as online nicknames

           and passwords.           Operating systems    can record

           additional data, such as the attachment of peripherals,

           the attachment of USB flash storage devices, and the

           times the computer was in use. Computer file systems

           can record data about the dates files were created and

           the sequence in which they were created. This data

           can be evidence of a crime, indicate the identity of the

           user of the digital device, or point toward the existence

           of evidence in other locations. Recovery of this data

           requires specialized tools and a controlled laboratory

           environment.




                               22
Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 23 of 29



        f. Further, evidence of how a digital device has been

           used, what it has been used for, and who has used it,

           may be the absence of particular data on a digital

           device. For example, to rebut a claim that the owner of

           a digital device was not responsible for a particular use

           because the device was being controlled remotely by

           malicious software, it may be necessary to show that

           malicious software that allows someone else to control

           the digital device remotely is not present on the digital

           device. Evidence of the absence of particular data on a

           digital device is not segregable from the digital device .

           Analysis of the digital device as a whole to demonstrate

           the absence of particular data requires specialized tools

           and a controlled laboratory environment.

        g. Other than what has been described herein, to my

           knowledge, the United States has not attempted to

           obtain this data by other means.




                               23
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 24 of 29



     dd.   In searching for digital devices and in searching digital data

stored on digital devices, law enforcement personnel executing this

search warrant will employ the following procedure:

           1.    Law enforcement personnel or other individuals

     assisting law enforcement personnel will, in their discretion,

     either search the digital device(s) on-site or seize and transport

     the device(s) to an appropriate law enforcement laboratory or

     similar facility to be searched at that location.          The team

     searching the digital device(s) shall complete the search as soon as

     is practicable but not to exceed 120 days from the date of

     execution of this warrant.       If additional time is needed, the

     government may seek an extension of this time period from the

     Court within the original 120 day period from the date of

     execution of the warrant.

           ii. . The team searching the digital devices will do so only

     by using search protocols specifically chosen to identify only the

     specific items to be seized under this warrant.

                 (a)   The team may subject all of the data contained in

                 the digital device or the forensic copy capable of



                                     24
Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 25 of 29



            containing items to be seized as specified in this

            warrant to the protocols to determine whether the
                  0



            digital device and any data falls within the items to be

            seized as set forth herein. The team searching the

            digital device may also search for and attempt to

            recover "deleted," "hidden" or encrypted data to

            determine, pursuant to the protocols, whether the data

            falls within the list of items to be seized as set forth

            herein.

            (b)       These search protocols also may include the use

            of tools to exclude normal operating system files and

            standard third-party software that do not need to be

            searched.

     111.   When searching a digital device pursuant to the

specific search protocols selected, the team searching the digital

device shall make and retain notes regarding how the search was

conducted pursuant to the selected protocols.

     1v.    If the team searching a digital device pursuant to the

selected protocols encounters immediately apparent contraband or



                                  25
Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 26 of 29



other evidence of a crime outside the scope of the items to be

seized, the team shall immediately discontinue its search of that

digital device pending further order of Court, and shall make and

retain notes detailing how the contraband or other evidence of a

crime was encountered, including how it was immediately

apparent contraband or evidence of a crime.

     v.    At the conclusion of the search of the digital devices as

set forth in subparagraph (i) above, any digital device determined

to be itself an instrumentality of the offense(s) and all the data

thereon shall be retained by the government until further order of

court or   one year after       the   conclusion of the      criminal

case/investigation.   In contrast, if the digital device is not

determined to be an instrumentality of the offense(s), a good-faith

effort will be made to return the digital device to its rightful

owner.

     vi.   Notwithstanding the above, after the completion of the

search of the digital devices as set forth in subparagraph (i) above,

the government shall not access digital data falling outside the




                               26
Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 27 of 29



scope of the items to be seized in this warrant on any retained

digital devices or digital data absent further order of court.

     vii.   If the search team determines that a digital device is

not an instrumentality of any offense under investigation and does

not contain any data falling within the list of items to be seized

pursuant to this warrant, the government will as soon as

practicable return the digital device and delete or destroy all the

forensic copies thereof.

     viii. If the search determines that the digital device or the

forensic copy is not an instrumentality of the offense but does

contain data falling within the list of the items to be seized

pursuant to this warrant, the government either (i) within the

time period authorized by the Court for completing the search,

return to the Court for an order authorizing retention of the

digital device and forensic copy; or (ii) retain only a copy of the

data found to fall within the list of the items to be seized pursuant

to this warrant and return the digital device and delete or destroy

all the forensic copies thereof.

                        CONCLUSION



                                   27
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 28 of 29



     Based on the facts stated in this affidavit, your affiant believes

Tony ORTIZ, Veronica YANKA and other co-conspirators are utilizing

the SUBJECT ELECTRONIC DEVICES to further their

transportation/distribution of controlled substances. This belief is based

on TARGET asking the SOI to call the cellular phone numbers

associated with EXHIBIT N-2 and EXHIBIT N-3 in order to contact the

driver(s) of the load vehicle in order to coordinate where/when to meet

and consummate the proposed drug transaction. The load vehicle was

eventually stopped and searched which yielded over 500 grams of

suspected methamphetamine.

     Based on my training and experience, I believe a forensic digital

examination of the SUBJECT ELECTRONIC DEVICES will produce

evidence of additional criminal activity as well as identification of

additional co-conspirators. I also believe these additional co-

conspirators will frequently attempt to continue their illicit business

even after it is disrupted by law enforcement such as the arrest of a

courier (ORTIZ) due to the considerable amount of money made from

the sale and/or transportation of illicit substances.




                                     28
      Case 9:19-mj-00051-KLD Document 1-1 Filed 08/01/19 Page 29 of 29



      Based on the fore going, I submit there is probable cause to believe

that evidence, fruits, and instrumentalities of (a) conspiracy to possess

with intent to distribute methamphetamine, possession with intent to

distribute over 500 grams of methamphetamine, in violation of 21 U.S.C

§§ 846 and 841(a)(l) as those items are set forth in ATTACHMENT B,

will be located at the SUBJECT ELECTRONIC DEVICES, as described

on ATTACHMENT A-1, A-2, A-3 and·A-4.



                                      Respectfully submitted,



                                      ~
                                      Special Agent
                                                           -             .


                                      Drug Enforcement Administration


     Subscribed and sworn before me on the         /    day of

l{rJ/- .          2019.




                              J remiah Lynch
                                NITED STATES MAGISTRATE JUDGE




                                    29
